DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/08/2022 has been entered. Claims 1, 3, 4, 6, 7, 9 – 11, 13, 14, 16 – 18 and 20 remain pending in the application. 

Response to Arguments
Applicant's arguments filed 06/08/2022 regarding 35 USC § 101 rejections have been fully considered but are not persuasive. 
Regarding applicant’s arguments that the claims are not directed to an abstract idea under Prong Two because the claims as a whole integrate the judicial exception into a practical application, examiner respectfully disagrees. Applicant notes the limitations of "providing, by the one or more processors via a user interface, a single navigation instruction directing the user to travel toward the intermediate destination location," and "in response to determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location, wherein the particular waypoint intersects with a second route from the starting location to the final destination location, and the intermediate destination location is located on a path distinct from the second route, providing, by the one or more processors via the user interface, a set of navigation instructions which direct the user from the particular waypoint to the final destination location".
The first limitation "providing, by the one or more processors via a user interface, a single navigation instruction directing the user to travel toward the intermediate destination location," is found to be routine and conventional activity within the art, as highlighted by Karumuri (US-20140379261-A1) (see at least Fig. 4 and 5, see also at least [0022]: "For example, the calculated route may include an intermediate point that is the user's work location. In comparison, another person, knowing that the user already knows how to get to a work location of the user, may only provide an abbreviated navigation instruction (e.g. "Drive toward your home")).
Further, the step of "in response to determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location, wherein the particular waypoint intersects with a second route from the starting location to the final destination location, and the intermediate destination location is located on a path distinct from the second route, providing, by the one or more processors via the user interface, a set of navigation instructions which direct the user from the particular waypoint to the final destination location," is also shown to be known through Gupta (US-20150032424-A1) (see at least [0071]: “The cognition component 330 can be configured to provide broad directions for familiar areas, such as, "Head towards Michael's house", where Michael may be a relative, acquaintance, or a contact in a linked or associated address book. In this way, one or more contacts can be incorporated into directions for a route. When a familiarity model indicates an area is a predicted familiar area, multiple directions may be given in series, or in advance, rather than on a turn by turn basis, for example. In one or more embodiments, the cognition component 330 can instruct a driver to head towards a familiar landmark and create a deviation accordingly, prior to reaching the landmark”). Given how broadly the claim limitation is worded, Gupta still reads upon this limitation. In the example outlined by Gupta, creating a deviation prior to reaching the intermediate destination location (Michael’s house in this example) would still leave a path untraversed from the particular waypoint (the deviation point in the example) to the intermediate destination location (Michael’s house). This untraversed path to the intermediate destination location would necessarily be distinct from the path from the particular waypoint (deviation point) to the final destination location on the second route.
As such, the arguments are unpersuasive.

Applicant's arguments filed 06/08/2022 regarding 35 USC § 103 rejections have been fully considered but are not persuasive. 
Regarding claim 1, and with respect to applicant’s argument that Gupta does not teach the amended limitation of “in response to determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location, wherein the particular waypoint intersects with a second route from the starting location to the final destination location, and the intermediate destination location is located on a path distinct from the second route, providing … via the user interface, a set of navigation instructions which direct the user from the particular waypoint to the final destination location”. 
Applicant specifically notes that Gupta does not mention where the deviation is located, and does not explicitly mention that the deviation intersects with a second route from the starting location to the final destination location, and the familiar landmark is located on a path distinct from the second route. Examiner agrees that the previous statements are correct. 
However, there is no specific language within the claim which includes information about where the particular waypoint would be located on the claimed first route. Further, in the example outlined by Gupta, creating a deviation prior to reaching the intermediate destination location (Michael’s house in this example) would still leave a path untraversed from the particular waypoint (the deviation point in the example) to the intermediate destination location (Michael’s house). This untraversed path to the intermediate destination location would necessarily be distinct from the path from the particular waypoint (deviation point) to the final destination location on the second route.
As such, the arguments are unpersuasive.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under 35 U.S.C. § 101 a claim is directed to non-statutory subject matter if:
It does not fall within one of the four statutory categories of invention (Process, Machine, Manufacture, or Composition of Matter) or
Meets a three-prong test for determining that 
The claim recites a judicial exception (such as: a law of nature, a natural phenomenon, an abstract idea)
Without integration into a practical application, and
Does not recite additional elements that provide significantly more than the recited judicial exception

Applicants claims are directed toward a method. As such, the invention falls within one of the four statutory categories of invention. However, the invention does not meet the three-prong test for patentability.

Regarding Step 1:
Does the claim recite a judicial exception? 
The judicial exceptions are as follows:
Abstract ideas (mathematical concepts, mental processes, and certain methods of organizing human activity)
Laws of nature (e.g., naturally occurring correlations, scientific principles)
Natural phenomena (e.g., wind)
Products of nature (e.g., a plant found in the wild, minerals)

Sections of claim 1 are directed to mental processes, which fall under “abstract ideas”. The method involves identifying an intermediate destination location selected based on familiarity to the user, and determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location that intersects with a second route from the starting location to the final destination location. These steps could be performed within the mind of the user, and are routinely performed by human drivers or others when requesting directions. For example, if one wanted to get directions to a museum from a friend who is local to the area, the friend might say “you know where the restaurant is, so drive in that direction first, but turn when you see the gas station”.

Regarding Step 2A, whether the judicial exception is integrated into a practical application, the guidelines provide the following (non-exhaustive) list of exemplary considerations which are indicative that an additional element (or combination of elements) may have integrated the judicial element into a practical application: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture which is integral to the claim;
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The following is a (non-exhaustive) list of examples in which a judicial exception has not been integrated into a practical application:
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
An additional element adds insignificant extra-solutionary activity to the judicial exception;
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

It is clear that the judicial exception has not been integrated into a practical application. There is no direct improvement in the functioning of the computation device, nor are the processors or user interface claimed as anything more than generic computation devices. The additional elements add insignificant extra-solutionary activity to the judicial exception, and do no more than generally link the use of the judicial exception to a particular technological environment. The mental activity steps are merely being applied on generic computer components. 
Specifically, the “one or more processors”, non-transitory computer-readable memory, and “user interface” are generic computer components, and do little more than “apply it”.
Receiving a request for navigation directions amounts to little more than mere data gathering.
The steps of:
Providing, by the one or more processors via a user interface, a single first navigation instruction directing the user to travel toward the intermediate destination location, wherein a route toward the intermediate destination location is a first route; 
And In response to determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location, wherein the particular waypoint that intersects with a second route from the starting location to the final destination location, and the intermediate destination location is located on a path distinct from the second route, providing, by the one or more processors via the user interface, a set of navigation instructions which direct the user from the particular waypoint to the final destination location.
Are well known and conventional within the art.

Regarding Step 2B, whether the claims recite additional elements which provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that Examiners should continue to consider whether an additional element or combination of elements:
Add a specific limitation or combination of limitations which are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or 
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present  

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. The additional elements simply append well-understood, routine, conventional activities specified at a high level of generality to the judicial exception. 
	As a first example: 
Providing, by the one or more processors via a user interface, a single first navigation instruction directing the user to travel toward the intermediate destination location, wherein a route toward the intermediate destination location is a first route is shown to be known within Gupta (US-20150032424-A1), (see at least [0071]: “When a familiarity model indicates an area is a predicted familiar area, multiple directions may be given in series, or in advance, rather than on a turn by turn basis, for example. In one or more embodiments, the cognition component 330 can instruct a driver to head towards a familiar landmark and create a deviation accordingly, prior to reaching the landmark”).
Further, the step of “In response to determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location, wherein the particular waypoint that intersects with a second route from the starting location to the final destination location, and the intermediate destination location is located on a path distinct from the second route, providing, by the one or more processors via the user interface, a set of navigation instructions which direct the user from the particular waypoint to the final destination location” is shown to be known within Gupta (US-20150032424-A1) (see at least [0071]: “The cognition component 330 can be configured to provide broad directions for familiar areas, such as, "Head towards Michael's house", where Michael may be a relative, acquaintance, or a contact in a linked or associated address book. In this way, one or more contacts can be incorporated into directions for a route. When a familiarity model indicates an area is a predicted familiar area, multiple directions may be given in series, or in advance, rather than on a turn by turn basis, for example. In one or more embodiments, the cognition component 330 can instruct a driver to head towards a familiar landmark and create a deviation accordingly, prior to reaching the landmark”. See further [0060] and abstract which discuss that the instructions are to direct a user from an initial location to a final destination location.)

Thus, the independent claim 1 as well as the dependent claims are directed toward an abstract idea, not integrated into a practical application, and do not comprise significantly more than the recited abstract idea. 

Claims 11, 14, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under 35 U.S.C. § 101 a claim is directed to non-statutory subject matter if:
It does not fall within one of the four statutory categories of invention (Process, Machine, Manufacture, or Composition of Matter) or
Meets a three-prong test for determining that 
The claim recites a judicial exception (such as: a law of nature, a natural phenomenon, an abstract idea)
Without integration into a practical application, and
Does not recite additional elements that provide significantly more than the recited judicial exception

Applicants claims are directed toward a method. As such, the invention falls within one of the four statutory categories of invention. However, the invention does not meet the three-prong test for patentability.

Regarding Step 1:
Does the claim recite a judicial exception? 
The judicial exceptions are as follows:
Abstract ideas (mathematical concepts, mental processes, and certain methods of organizing human activity)
Laws of nature (e.g., naturally occurring correlations, scientific principles)
Natural phenomena (e.g., wind)
Products of nature (e.g., a plant found in the wild, minerals)

Sections of claim 11 are directed to mental processes, which fall under “abstract ideas”. The method involves identifying an intermediate destination location selected based on familiarity to the user, and determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location that intersects with a second route from the starting location to the final destination location. These steps could be performed within the mind of the user, and are routinely performed by human drivers or others when requesting directions. For example, if one wanted to get directions to a museum from a friend who is local to the area, the friend might say “you know where the restaurant is, so drive in that direction first, but turn when you see the gas station”.

Regarding Step 2A, whether the judicial exception is integrated into a practical application, the guidelines provide the following (non-exhaustive) list of exemplary considerations which are indicative that an additional element (or combination of elements) may have integrated the judicial element into a practical application: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture which is integral to the claim;
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The following is a (non-exhaustive) list of examples in which a judicial exception has not been integrated into a practical application:
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
An additional element adds insignificant extra-solutionary activity to the judicial exception;
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

It is clear that the judicial exception has not been integrated into a practical application. There is no direct improvement in the functioning of the computation device, nor are the processors or user interface claimed as anything more than generic computation devices. The additional elements add insignificant extra-solutionary activity to the judicial exception, and do no more than generally link the use of the judicial exception to a particular technological environment. The mental activity steps are merely being applied on generic computer components. 
Specifically, the “one or more processors”, non-transitory computer-readable memory, and “user interface” are generic computer components, and do little more than “apply it”.
Receiving a request for navigation directions amounts to little more than mere data gathering.
The steps of:
Providing, by the one or more processors via a user interface, a single first navigation instruction directing the user to travel toward the intermediate destination location, wherein a route toward the intermediate destination location is a first route; 
And In response to determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location, wherein the particular waypoint that intersects with a second route from the starting location to the final destination location, and the intermediate destination location is located on a path distinct from the second route, providing, by the one or more processors via the user interface, a set of navigation instructions which direct the user from the particular waypoint to the final destination location.
Are well known and conventional within the art.

Regarding Step 2B, whether the claims recite additional elements which provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that Examiners should continue to consider whether an additional element or combination of elements:
Add a specific limitation or combination of limitations which are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or 
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present  

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. The additional elements simply append well-understood, routine, conventional activities specified at a high level of generality to the judicial exception. 
	As a first example: 
Providing, by the one or more processors via a user interface, a single first navigation instruction directing the user to travel toward the intermediate destination location, wherein a route toward the intermediate destination location is a first route is shown to be known within Gupta (US-20150032424-A1), (see at least [0071]: “When a familiarity model indicates an area is a predicted familiar area, multiple directions may be given in series, or in advance, rather than on a turn by turn basis, for example. In one or more embodiments, the cognition component 330 can instruct a driver to head towards a familiar landmark and create a deviation accordingly, prior to reaching the landmark”).
Further, the step of “In response to determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location, wherein the particular waypoint that intersects with a second route from the starting location to the final destination location, and the intermediate destination location is located on a path distinct from the second route, providing, by the one or more processors via the user interface, a set of navigation instructions which direct the user from the particular waypoint to the final destination location” is shown to be known within Gupta (US-20150032424-A1) (see at least [0071]: “The cognition component 330 can be configured to provide broad directions for familiar areas, such as, "Head towards Michael's house", where Michael may be a relative, acquaintance, or a contact in a linked or associated address book. In this way, one or more contacts can be incorporated into directions for a route. When a familiarity model indicates an area is a predicted familiar area, multiple directions may be given in series, or in advance, rather than on a turn by turn basis, for example. In one or more embodiments, the cognition component 330 can instruct a driver to head towards a familiar landmark and create a deviation accordingly, prior to reaching the landmark”. See further [0060] and abstract which discuss that the instructions are to direct a user from an initial location to a final destination location.)

Thus, the independent claim 11 as well as the dependent claims are directed toward an abstract idea, not integrated into a practical application, and do not comprise significantly more than the recited abstract idea.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under 35 U.S.C. § 101 a claim is directed to non-statutory subject matter if:
It does not fall within one of the four statutory categories of invention (Process, Machine, Manufacture, or Composition of Matter) or
Meets a three-prong test for determining that 
The claim recites a judicial exception (such as: a law of nature, a natural phenomenon, an abstract idea)
Without integration into a practical application, and
Does not recite additional elements that provide significantly more than the recited judicial exception

Applicants claims are directed toward a method. As such, the invention falls within one of the four statutory categories of invention. However, the invention does not meet the three-prong test for patentability.

Regarding Step 1:
Does the claim recite a judicial exception? 
The judicial exceptions are as follows:
Abstract ideas (mathematical concepts, mental processes, and certain methods of organizing human activity)
Laws of nature (e.g., naturally occurring correlations, scientific principles)
Natural phenomena (e.g., wind)
Products of nature (e.g., a plant found in the wild, minerals)

Sections of claim 18 are directed to mental processes, which fall under “abstract ideas”. The method involves identifying an intermediate destination location selected based on familiarity to the user, and determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location that intersects with a second route from the starting location to the final destination location. These steps could be performed within the mind of the user, and are routinely performed by human drivers or others when requesting directions. For example, if one wanted to get directions to a museum from a friend who is local to the area, the friend might say “you know where the restaurant is, so drive in that direction first, but turn when you see the gas station”.

Regarding Step 2A, whether the judicial exception is integrated into a practical application, the guidelines provide the following (non-exhaustive) list of exemplary considerations which are indicative that an additional element (or combination of elements) may have integrated the judicial element into a practical application: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture which is integral to the claim;
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The following is a (non-exhaustive) list of examples in which a judicial exception has not been integrated into a practical application:
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
An additional element adds insignificant extra-solutionary activity to the judicial exception;
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

It is clear that the judicial exception has not been integrated into a practical application. There is no direct improvement in the functioning of the computation device, nor are the processors or user interface claimed as anything more than generic computation devices. The additional elements add insignificant extra-solutionary activity to the judicial exception, and do no more than generally link the use of the judicial exception to a particular technological environment. The mental activity steps are merely being applied on generic computer components. 
Specifically, the “one or more processors”, non-transitory computer-readable memory, and “user interface” are generic computer components, and do little more than “apply it”.
Receiving a request for navigation directions amounts to little more than mere data gathering.
The steps of:
Providing, by the one or more processors via a user interface, a single first navigation instruction directing the user to travel toward the intermediate destination location, wherein a route toward the intermediate destination location is a first route; 
And In response to determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location, wherein the particular waypoint that intersects with a second route from the starting location to the final destination location, and the intermediate destination location is located on a path distinct from the second route, providing, by the one or more processors via the user interface, a set of navigation instructions which direct the user from the particular waypoint to the final destination location.
Are well known and conventional within the art.

Regarding Step 2B, whether the claims recite additional elements which provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that Examiners should continue to consider whether an additional element or combination of elements:
Add a specific limitation or combination of limitations which are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or 
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present  

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. The additional elements simply append well-understood, routine, conventional activities specified at a high level of generality to the judicial exception. 
	As a first example: 
Providing, by the one or more processors via a user interface, a single first navigation instruction directing the user to travel toward the intermediate destination location, wherein a route toward the intermediate destination location is a first route is shown to be known within Gupta (US-20150032424-A1), (see at least [0071]: “When a familiarity model indicates an area is a predicted familiar area, multiple directions may be given in series, or in advance, rather than on a turn by turn basis, for example. In one or more embodiments, the cognition component 330 can instruct a driver to head towards a familiar landmark and create a deviation accordingly, prior to reaching the landmark”).
Further, the step of “In response to determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location, wherein the particular waypoint that intersects with a second route from the starting location to the final destination location, and the intermediate destination location is located on a path distinct from the second route, providing, by the one or more processors via the user interface, a set of navigation instructions which direct the user from the particular waypoint to the final destination location” is shown to be known within Gupta (US-20150032424-A1) (see at least [0071]: “The cognition component 330 can be configured to provide broad directions for familiar areas, such as, "Head towards Michael's house", where Michael may be a relative, acquaintance, or a contact in a linked or associated address book. In this way, one or more contacts can be incorporated into directions for a route. When a familiarity model indicates an area is a predicted familiar area, multiple directions may be given in series, or in advance, rather than on a turn by turn basis, for example. In one or more embodiments, the cognition component 330 can instruct a driver to head towards a familiar landmark and create a deviation accordingly, prior to reaching the landmark”. See further [0060] and abstract which discuss that the instructions are to direct a user from an initial location to a final destination location.)

Thus, the independent claim 18 as well as the dependent claims are directed toward an abstract idea, not integrated into a practical application, and do not comprise significantly more than the recited abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karumuri (US-20140379261-A1), hereinafter Karumuri, in view of Gupta (US-20150032424-A1), hereinafter Gupta.
Regarding claim 1, Karumuri teaches:
A method for providing navigation directions using a familiar location to a user as an intermediate destination, the method comprising: 
Receiving, at one or more processors (see at least [0048]: “In particular embodiments, computer system 500 includes a processor 502”), a request for navigation directions for a user from a starting location to a final destination location (see at least [0022]: "...computing device 10 may receive a request from a user for a route to a destination...");
Identifying, by the one or more processors, an intermediate destination location selected based on familiarity to the user (see at least [0022]: "For example, the calculated route may include an intermediate point that is the user's work location. In comparison, another person, knowing that the user already knows how to get to a work location of the user, may only provide an abbreviated navigation instruction (e.g. "Drive toward your home"));
Providing, by the one or more processors via a user interface, a single navigation instruction directing the user to travel toward the intermediate destination location, wherein a route toward the intermediate destination location is a first route (see at least Fig. 5, see also at least [0022]: "For example, the calculated route may include an intermediate point that is the user's work location. In comparison, another person, knowing that the user already knows how to get to a work location of the user, may only provide an abbreviated navigation instruction (e.g. "Drive toward your home")); The fact that the route toward the intermediate destination location is a first route is obvious within the text of Karumuri because the method used involves a route comprising a plurality of segments (see at least [0005]: "As the mobile computing device is instructed by the user to provide directions from point A to point B, the mobile computing device may calculate a route from point A to point Band provide a set of turn-by-turn navigation instructions. In particular embodiments, the set of navigation instructions may be modified by replacing the navigation instructions of at least some of the route with abbreviated navigation instructions of one or more stored inferred paths. For example, if the route includes segments A-C, C-D, and D-A, and the segment C-D that coincides with a stored path, the set of navigation instructions may include detailed turn-by-turn navigation instructions for the segments A-C and D-A, while giving an abbreviated navigation instruction for the coinciding segment C-D (e.g., "Now drive to D.")"). The labeling of the route toward the known intermediate destination location as "segment C-D" verses a "first route" is arbitrary, and refer to the same concept.
Karumuri does not teach, but Gupta teaches:
In response to determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location, wherein the particular waypoint that intersects with a second route from the starting location to the final destination location, and the intermediate destination location is located on a path distinct from the second route, providing, by the one or more processors via the user interface, a set of navigation instructions which direct the user from the particular waypoint to the final destination location (see at least [0071]: “The cognition component 330 can be configured to provide broad directions for familiar areas, such as, "Head towards Michael's house", where Michael may be a relative, acquaintance, or a contact in a linked or associated address book. In this way, one or more contacts can be incorporated into directions for a route. When a familiarity model indicates an area is a predicted familiar area, multiple directions may be given in series, or in advance, rather than on a turn by turn basis, for example. In one or more embodiments, the cognition component 330 can instruct a driver to head towards a familiar landmark and create a deviation accordingly, prior to reaching the landmark”. See further [0060] and abstract which discuss that the instructions are to direct a user from an initial location to a final destination location.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Karumuri with the feature of deviating prior to reaching a familiar intermediate destination location as taught by Gupta because it the method as taught by Gupta would provide the benefits of familiar driving as taught by Karumuri along with the benefits of faster traversal time from the starting location to the final destination location by not requiring the user to drive all the way to the intermediate destination location if a deviation at a particular waypoint prior to reaching the intermediate location would be faster, eliminating the issue of backtracking.

Regarding claim 6, the combination of Karumuri and Gupta teaches the method of claim 1.
Karumuri further teaches:
Wherein the particular waypoint is a last waypoint of a plurality of waypoints that intersect with the second route from the starting location to the final destination location (see at least [0027]: “The modified set of navigation instructions may continue with an abbreviated navigation instruction of an identified inferred path that coincides with one or more segments: "drive toward US-101 North-bound." The modified set of navigation instructions may continue with turn-by-turn instructions from the intersection California State Route 237 West-bound and US-101 North-bound to the destination: "take the exit onto US-101 North-bound toward San Francisco; exit onto University Avenue; you have reached your destination on your left"). Here, the directions given at each waypoint intersect with the given route from the starting to ending destination.

Regarding claim 11, Karumuri teaches:
A computing device for providing navigation directions using a familiar location to a user an an intermediate destination, the computing device comprising: 
One or more processors and, a non-transitory computer-readable memory coupled to the one or more processors (see at least [0048]: "In particular embodiments, computer system 500 includes a processor 502, memory 504, storage 506, an input/output (1/0) interface 508, a communication interface 510, and a bus 512") and storing instruction thereon (see at least [0050]: "In particular embodiments, memory 504 includes main memory for storing instructions for processor 502 to execute or data for processor 502 to operate on. As an example and not by way of limitation, computer system 500 may load instructions from storage 506 or another source (such as, for example, another computer system 500) to memory 504") that;
When executed by the one or more processors, cause the computing device to:
Receive a request for navigation directions for a user from a starting location to a final destination location (see at least [0022]: "...computing device 10 may receive a request from a user for a route to a destination...");
Identify, by the one or more processors, an intermediate destination location selected based on familiarity to the user (see at least [0022]: "For example, the calculated route may include an intermediate point that is the user's work location. In comparison, another person, knowing that the user already knows how to get to a work location of the user, may only provide an abbreviated navigation instruction (e.g. "Drive toward your home"));
Provide via a user interface, a single navigation instruction directing the user to travel toward the intermediate destination location, wherein a route toward the intermediate destination location is a first route (see at least Fig. 5, see also at least [0022]: "For example, the calculated route may include an intermediate point that is the user's work location. In comparison, another person, knowing that the user already knows how to get to a work location of the user, may only provide an abbreviated navigation instruction (e.g. "Drive toward your home")); The fact that the route toward the intermediate destination location is a first route is obvious within the text of Karumuri because the method used involves a route comprising a plurality of segments (see at least [0005]: "As the mobile computing device is instructed by the user to provide directions from point A to point B, the mobile computing device may calculate a route from point A to point Band provide a set of turn-by-turn navigation instructions. In particular embodiments, the set of navigation instructions may be modified by replacing the navigation instructions of at least some of the route with abbreviated navigation instructions of one or more stored inferred paths. For example, if the route includes segments A-C, C-D, and D-A, and the segment C-D that coincides with a stored path, the set of navigation instructions may include detailed turn-by-turn navigation instructions for the segments A-C and D-A, while giving an abbreviated navigation instruction for the coinciding segment C-D (e.g., "Now drive to D.")"). The labeling of the route toward the known intermediate destination location as "segment C-D" verses a "first route" is arbitrary, and refer to the same concept.
Karumuri does not teach, but Gupta teaches:
In response to determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location, wherein the particular waypoint that intersects with a second route from the starting location to the final destination location, and the intermediate destination location is located on a path distinct from the second route, providing, by the one or more processors via the user interface, a set of navigation instructions which direct the user from the particular waypoint to the final destination location (see at least [0071]: “The cognition component 330 can be configured to provide broad directions for familiar areas, such as, "Head towards Michael's house", where Michael may be a relative, acquaintance, or a contact in a linked or associated address book. In this way, one or more contacts can be incorporated into directions for a route. When a familiarity model indicates an area is a predicted familiar area, multiple directions may be given in series, or in advance, rather than on a turn by turn basis, for example. In one or more embodiments, the cognition component 330 can instruct a driver to head towards a familiar landmark and create a deviation accordingly, prior to reaching the landmark”. See further [0060] and abstract which discuss that the instructions are to direct a user from an initial location to a final destination location.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Karumuri with the feature of deviating prior to reaching a familiar intermediate destination location as taught by Gupta because it the method as taught by Gupta would provide the benefits of familiar driving as taught by Karumuri along with the benefits of faster traversal time from the starting location to the final destination location by not requiring the user to drive all the way to the intermediate destination location if a deviation at a particular waypoint prior to reaching the intermediate location would be faster, eliminating the issue of backtracking.

Regarding claim 16, the combination of Karumuri and Gupta teaches the computing device of claim 11.
Karumuri further teaches:
Wherein the particular waypoint is a last waypoint of a plurality of waypoints that intersect with the second route from the starting location to the final destination location (see at least [0027]: “The modified set of navigation instructions may continue with an abbreviated navigation instruction of an identified inferred path that coincides with one or more segments: "drive toward US-101 North-bound." The modified set of navigation instructions may continue with turn-by-turn instructions from the intersection California State Route 237 West-bound and US-101 North-bound to the destination: "take the exit onto US-101 North-bound toward San Francisco; exit onto University Avenue; you have reached your destination on your left"). Here, the directions given at each waypoint intersect with the given route from the starting to ending destination.

Regarding claim 18, Karumuri teaches:
A non-transitory computer-readable medium storing instructions (see at least [0048]: "In particular embodiments, computer system 500 includes a processor 502, memory 504, storage 506, an input/output (1/0) interface 508, a communication interface 510, and a bus 512") and storing instruction thereon (see at least [0050]: "In particular embodiments, memory 504 includes main memory for storing instructions for processor 502 to execute or data for processor 502 to operate on. As an example and not by way of limitation, computer system 500 may load instructions from storage 506 or another source (such as, for example, another computer system 500) to memory 504");
For providing navigation directions using a familiar location to a user as an intermediate destination (see at least [0022]: "For example, the calculated route may include an intermediate point that is the user's work location. In comparison, another person, knowing that the user already knows how to get to a work location of the user, may only provide an abbreviated navigation instruction (e.g. "Drive toward your home")) that;
When executed by the one or more processors, cause the one or more processors to:
Receive a request for navigation directions for a user from a starting location to a final destination location (see at least [0022]: "...computing device 10 may receive a request from a user for a route to a destination...");
Identify, by the one or more processors, an intermediate destination location selected based on familiarity to the user (see at least [0022]: "For example, the calculated route may include an intermediate point that is the user's work location. In comparison, another person, knowing that the user already knows how to get to a work location of the user, may only provide an abbreviated navigation instruction (e.g. "Drive toward your home"));
Provide via a user interface, a single navigation instruction directing the user to travel toward the intermediate destination location, wherein a route toward the intermediate destination location is a first route (see at least Fig. 5, see also at least [0022]: "For example, the calculated route may include an intermediate point that is the user's work location. In comparison, another person, knowing that the user already knows how to get to a work location of the user, may only provide an abbreviated navigation instruction (e.g. "Drive toward your home")); The fact that the route toward the intermediate destination location is a first route is obvious within the text of Karumuri because the method used involves a route comprising a plurality of segments (see at least [0005]: "As the mobile computing device is instructed by the user to provide directions from point A to point B, the mobile computing device may calculate a route from point A to point Band provide a set of turn-by-turn navigation instructions. In particular embodiments, the set of navigation instructions may be modified by replacing the navigation instructions of at least some of the route with abbreviated navigation instructions of one or more stored inferred paths. For example, if the route includes segments A-C, C-D, and D-A, and the segment C-D that coincides with a stored path, the set of navigation instructions may include detailed turn-by-turn navigation instructions for the segments A-C and D-A, while giving an abbreviated navigation instruction for the coinciding segment C-D (e.g., "Now drive to D.")"). The labeling of the route toward the known intermediate destination location as "segment C-D" verses a "first route" is arbitrary, and refer to the same concept.
Karumuri does not teach, but Gupta teaches:
In response to determining that the user has reached a particular waypoint along the first route before reaching the intermediate destination location, wherein the particular waypoint that intersects with a second route from the starting location to the final destination location, and the intermediate destination location is located on a path distinct from the second route, providing, by the one or more processors via the user interface, a set of navigation instructions which direct the user from the particular waypoint to the final destination location (see at least [0071]: “The cognition component 330 can be configured to provide broad directions for familiar areas, such as, "Head towards Michael's house", where Michael may be a relative, acquaintance, or a contact in a linked or associated address book. In this way, one or more contacts can be incorporated into directions for a route. When a familiarity model indicates an area is a predicted familiar area, multiple directions may be given in series, or in advance, rather than on a turn by turn basis, for example. In one or more embodiments, the cognition component 330 can instruct a driver to head towards a familiar landmark and create a deviation accordingly, prior to reaching the landmark”. See further [0060] and abstract which discuss that the instructions are to direct a user from an initial location to a final destination location.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Karumuri with the feature of deviating prior to reaching a familiar intermediate destination location as taught by Gupta because it the method as taught by Gupta would provide the benefits of familiar driving as taught by Karumuri along with the benefits of faster traversal time from the starting location to the final destination location by not requiring the user to drive all the way to the intermediate destination location if a deviation at a particular waypoint prior to reaching the intermediate location would be faster.

Claims 4, 7, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karumuri and Gupta in view of Suomela (US-20060069503-A1).
Regarding claim 4, the combination of Karumuri and Gupta teaches the method of claim 1.
Karumuri does not teach, but Suomela teaches:
Wherein identifying an intermediate destination location (see at least [0048]: "Method 700 also includes the step 704 of determining a close known location for the user and/or the mobile device") includes:
Identifying, by one or more processors (see at least [0033]: "As shown in FIG. 2, mobile device 210 may include a processor...") an intermediate destination location within a threshold distance of one of particular waypoints corresponding to a maneuver on the second route (see at least [0048]: "The acceptance parameter may be a pre-established parameter used for evaluating whether close known locations are acceptable for the requested navigation. The acceptance parameter may include a maximum acceptable distance for the known location from the destination").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Kandangath and Gupta with the filtering of potential intermediate destination locations based on distance from particular waypoints corresponding to a maneuver on the second route, as it would ensure that the navigation instructions make sense, making the process of navigating less frustrating for the end user. 

Regarding claim 7, the combination of Karumuri and Gupta teaches the method of claim 1.
Karumuri teaches:
Identifying, by one or more processors, a plurality of candidate paths based on familiarity to the user (see at least [0019]: "In particular embodiments, one or more top ranked paths may be presented to user 101 for confirmation");
Ranking, by the one or more processors, each of the plurality of candidate paths (see at least [0018]: "In particular embodiments, the inferred paths of user 101 may be ranked based at least in part on one or more criteria");
And selecting, by the one or more processors, the highest-ranking paths (see at least [0019]: "In particular embodiments, one or more top ranked paths may be presented to user 101 for confirmation");
Karumari fails to teach, but Suomela teaches wherein an intermediate destination, rather than paths as Karumari teaches, is selected (see at least [0048]: "Method 700 also includes the step 704 of determining a close known location for the user and/or the mobile device").
The candidate destination location is selected based on at least one of: a level of familiarity to the user, a distance to the candidate intermediate destination location from a nearest waypoint along the second route from the starting location to the final destination location, or a distance from the candidate intermediate destination location to the final destination location (see at least [0049]: "The step of determining a close known location for the user and/or the mobile device may occur via the map software searching for locations stored in locations visited database 500 and/or well-known locations database 620 that are indicated as being known to the user (e.g., having a familiarity value greater than 0.5), which are close to the destination and/or the first recommended route (e.g., a node along a path determined using Dijkstra's shortest path algorithm) within an optional acceptance parameter").
Suomela states of this method that it "may also simplify navigation by providing the user with a recommended route that includes a familiar location or an easily identifiable location". Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Karumuri to incorporate the ranking of intermediate destination locations as taught by Suomela to achieve the above described benefits.


Regarding claim 9, the combination of Karumuri and Gupta teaches the method of claim 1.
Karumuri does not teach, but Suomela teaches:
Wherein identifying an intermediate destination location selected based on familiarity to the user includes:
Obtaining, by the one or more processors, a location history for the user (see at least [0038]: "The familiarity value 508 for each location may be calculated using an algorithm that takes into account several factors, such as visits per month to the location, total number of visits to the location, the period of time since the previous visit, etc. Whether a location listed in database 500 is deemed to be "known" to a particular user or the use of a mobile device for purposes of wayfinding may depend on the familiarity value. For example, the familiarity value may be determined by assigning a value of 1 to a location visited more than once within a ten-day period and decreasing the value by 0.1 every ten-day period that occurs without a subsequent visit. A familiarity value of 0.5 or greater may be required to consider a location as "known" to the user for navigation purposes");
Determining, by the one or more processors, a frequency in which the user has visited the intermediate destination location or an amount of time since the user most recently visited the intermediate destination location based on the location history (see at least [0038]: "The familiarity value 508 for each location may be calculated using an algorithm that takes into account several factors, such as visits per month to the location, total number of visits to the location, the period of time since the previous visit, etc. Whether a location listed in database 500 is deemed to be "known" to a particular user or the use of a mobile device for purposes of wayfinding may depend on the familiarity value. For example, the familiarity value may be determined by assigning a value of 1 to a location visited more than once within a ten-day period and decreasing the value by 0.1 every ten-day period that occurs without a subsequent visit. A familiarity value of 0.5 or greater may be required to consider a location as "known" to the user for navigation purposes");
Identifying, by the one or more processors, the intermediate destination location in response to determining that the frequency in which the user has visited the intermediate destination location exceeds a threshold frequency (see at least [0049]: "The step of determining a close known location for the user and/or the mobile device may occur via the map software searching for locations stored in locations visited database 500 and/or well-known locations database 620 that are indicated as being known to the user (e.g., having a familiarity value greater than 0.5), which are close to the destination and/or the first recommended route (e.g., a node along a path determined using Dijkstra's shortest path algorithm) within an optional acceptance parameter");
Or the amount of time since the user most recently visited the intermediate destination location is less than a threshold amount of time (see at least [0038]: "Whether a location listed in database 500 is deemed to be "known" to a particular user or the use of a mobile device for purposes of wayfinding may depend on the familiarity value. For example, the familiarity value may be determined by assigning a value of 1 to a location visited more than once within a ten-day period and decreasing the value by 0.1 every ten-day period that occurs without a subsequent visit. A familiarity value of 0.5 or greater may be required to consider a location as "known" to the user for navigation purposes").
Suomela states of this method that it "may also simplify navigation by providing the user with a recommended route that includes a familiar location or an easily identifiable location". Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Karumuri to incorporate the method of selecting an intermediate destination location which is familiar to the user as taught by Suomela to achieve the above described benefits.

Regarding claim 14, the combination of Karumuri and Gupta teaches the computing device of claim 11.
Karumuri does not teach, but Suomela teaches:
Wherein the intermediate destination location (see at least [0048]: "Method 700 also includes the step 704 of determining a close known location for the user and/or the mobile device") is within a threshold distance of one of particular waypoints corresponding to a maneuver on the second route (see at least [0048]: "The acceptance parameter may be a pre-established parameter used for evaluating whether close known locations are acceptable for the requested navigation. The acceptance parameter may include a maximum acceptable distance for the known location from the destination").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Kandangath and Gupta with the filtering of potential intermediate destination locations based on distance from particular waypoints corresponding to a maneuver on the second route, as it would ensure that the navigation instructions make sense, making the process of navigating less frustrating for the end user. 

Regarding claim 17, the combination of Karumuri and Gupta teaches the computing device of claim 11.
Karumuri teaches, wherein to identify the intermediate destination location, the instructions cause the computing device to:
Identify a plurality of candidate paths based on familiarity to the user (see at least [0019]: "In particular embodiments, one or more top ranked paths may be presented to user 101 for confirmation");
Rank each of the plurality of candidate paths (see at least [0018]: "In particular embodiments, the inferred paths of user 101 may be ranked based at least in part on one or more criteria");
And select a highest-ranking path (see at least [0019]: "In particular embodiments, one or more top ranked paths may be presented to user 101 for confirmation");
Karumari fails to teach, but Suomela teaches wherein an intermediate destination, rather than paths as Karumari teaches, is selected (see at least [0048]: "Method 700 also includes the step 704 of determining a close known location for the user and/or the mobile device").
The candidate destination location is selected based on at least one of: a level of familiarity to the user, a distance to the candidate intermediate destination location from a nearest waypoint along the second route from the starting location to the final destination location, or a distance from the candidate intermediate destination location to the final destination location (see at least [0049]: "The step of determining a close known location for the user and/or the mobile device may occur via the map software searching for locations stored in locations visited database 500 and/or well-known locations database 620 that are indicated as being known to the user (e.g., having a familiarity value greater than 0.5), which are close to the destination and/or the first recommended route (e.g., a node along a path determined using Dijkstra's shortest path algorithm) within an optional acceptance parameter").
Suomela states of this method that it "may also simplify navigation by providing the user with a recommended route that includes a familiar location or an easily identifiable location". Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Karumuri to incorporate the ranking of intermediate destination locations as taught by Suomela to achieve the above described benefits.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karumuri and Gupta in view of Kandangath (US-20150112593-A1).
Regarding claim 10, the combination of Karumuri and Gupta teaches the method of claim 1.
Karumuri teaches: 
Wherein providing, by the one or more processors, a set of navigation instructions which direct the user to the final destination location (see at least [0027]: “The modified set of navigation instructions may continue with an abbreviated navigation instruction of an identified inferred path that coincides with one or more segments: "drive toward US-101 North-bound." The modified set of navigation instructions may continue with turn-by-turn instructions from the intersection California State Route 237 West-bound and US-101 North-bound to the destination: "take the exit onto US-101 North-bound toward San Francisco; exit onto University Avenue; you have reached your destination on your left") comprises:
Identifying, by the one or more processors, a further intermediate destination location based selected based on familiarity to the user (see at least [0027]: "Step 450, by the computing device, modifies the set of navigation instructions by replacing the navigation instructions of the coinciding segments with the abbreviated navigation instruction of each identified inferred path. As an example and not by way of limitation, the navigation instructions of the second through sixth segments, described above, may be replaced with the abbreviated navigation instruction of the identified inferred path, such as for example "drive toward US-101 North-bound"); Here, the inferred paths refer to segments along a route between waypoints which are considered known to the user. In this example, the use of further intermediate destination locations would be inherent to the route should more than one inferred path be found, and would lead to multiple inferred paths, and therefore multiple locations selected based on familiarity to the user.
Providing, by the one or more processors, a second navigation instruction directing the user to travel toward the further intermediate destination location (see at least [0027]: "Step 450, by the computing device, modifies the set of navigation instructions by replacing the navigation instructions of the coinciding segments with the abbreviated navigation instruction of each identified inferred path. As an example and not by way of limitation, the navigation instructions of the second through sixth segments, described above, may be replaced with the abbreviated navigation instruction of the identified inferred path, such as for example "drive toward US-101 North-bound"); As explained above, the inferred paths refer to segments along a route between waypoints which are considered known to the user. In this example, the use of further intermediate destination locations would be inherent to the route should more than one inferred path be found, and would lead to multiple inferred paths, and therefore multiple sets of navigation instructions to travel to the further intermediate destination locations.
And providing, by the one or more processors, a set of navigation instructions which direct the user to the final destination location (see at least [0027]: "The modified set of navigation instructions may continue with turn-by-turn instructions from the intersection California State Route 237 West- bound and US-101 North-bound to the destination: "take the exit onto US-101 North-bound toward San Francisco; exit onto University Avenue; you have reached your destination on your left"").
Karumari fails to teach, but Kandangath teaches wherein the step of providing, by the one or more processors, a set of navigation instructions which direct the user to the final destination location is done in response to determining that the user's portable device is approaching the further intermediate destination location (see at least [0028]: "When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user. Based on the user's current location and the location of the destination, data for the destination can be obtained and included in the humanized navigation instruction").
Kandangath states regarding the included method of notification upon arriving at a given waypoint or destination that "A humanized navigation system provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user." Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Karumuri to incorporate the the method of directing the user to the final destination location in response to detecting that the user’s portable device is approaching the further intermediate destination as taught by Kandangath to achieve the above described benefits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664